          IN THE UNITED STATES DISTRICT COURT FOR THE
                 EASTERN DISTRICT OF OKLAHOMA

ANTONE LAMANDINGO KNOX,                        )
                                               )
                     Petitioner,               )
                                               )
v.                                             )        No. CIV 19-050-RAW-KEW
                                               )
MIKE CARPENTER, Warden,                        )
                                               )
                     Respondent.               )

                                   OPINION AND ORDER

       On February 11, 2019, Petitioner=s petition for a writ of habeas corpus pursuant to

28 U.S.C. ' 2241 was transferred to this Court from the Western District of Oklahoma

(Dkt. 11). His motion for leave to proceed in forma pauperis in this case was denied on

February 12, 2019, and he was directed to pay the $5.00 filing fee for this action by March

5, 2019 (Dkt. 13).

       On February 25, 2019, Petitioner filed an objection to the in forma pauperis order

(Dkt. 14). He alleged that in his previous cases, prison officials hindered and thwarted

filing fees from being submitted to federal and state courts. He further complained that

District Judge Ronald A. White and Magistrate Judge Kimberly E. West have not imposed

sanctions against the officials for their obstruction. Petitioner asserts he has no control

over when his payments are sent to a court, and this Court could allow him to pay the fee

on a twenty percent payment plan. Such payment plans, however, are allowed only in

prisoner civil rights cases, not habeas corpus actions. See 28 U.S.C. ' 1915(b).

       Petitioner attached to his objection a copy of his Department of Corrections Request
for Disbursement of $5.00 for this case, which included a notation that the fee is due by

March 5, 2018 (Dkt. 14 at 3). The fee, however, has not been received by the Court.

Therefore, Petitioner is granted an additional 20 days to submit the $5.00 filing fee for this

case. The Court will enter a separate Order directing prison officials at Petitioner=s facility

to forward the fee.

       On March 11, 2019, Petitioner filed a motion for recusal and disqualification of

District Judge White and Magistrate Judge West (Dkt. 15). Petitioner alleges in the

motion that the judges Acontinue Extra-Judicial bias, bias, Prejudice, & Discriminatory

Conducts Etc. against as a slave & African & in my cases past & present & future cases

Etc.@ He references Judge White=s order denying in forma pauperis status in this case and

in Case No. CIV 19-052-RAW-KEW, stating the orders allowed for dismissal of the cases

if the filing fees were not paid within the specified time.

       A review of Petitioner=s motion for recusal and disqualification of Judge White and

Judge West reveals he has not pointed to any act or speech by either judge indicating bias,

prejudice, or the appearance of impropriety. See Mitchell v. Maynard, 80 F.3d 1433, 1450

(10th Cir. 1996) (noting even appearance of impropriety must be avoided). Instead,

Petitioner is complaining that the Court has not imposed sanctions against prison officials

for failing to comply with orders concerning payment of his filing fees. Even if Petitioner

could point to adverse rulings by the judges to show bias, Aadverse rulings against a litigant

cannot in themselves form the appropriate grounds for disqualification.@ Green v. Dorrell,


                                              2
969 F.2d 915, 919 (10th Cir. 1992), cert. denied, 507 U.S. 940 (1993). Therefore, the

motion for recusal and disqualification is denied.

       ACCORDINGLY,

       1.      Petitioner=s motion for recusal and disqualification of District Judge Ronald

A. White and Magistrate Judge Kimberly E. West (Dkt. 15) is DENIED.

       2.      Petitioner is granted an additional twenty (20) days to submit the $5.00 filing

fee for this action.

       3.      Failure to pay the filing fee as directed or to show cause for failure to pay the

fee will result in dismissal of this action without prejudice and without further notice.

       IT IS SO ORDERED this 14th day of March 2019.




                                               3
